DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on April 20, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
Claims 1, 4, 9-14, and 18-29 are pending in the application. Claims 11, 13, 14, and 18-20 are withdrawn. Claims 2, 3, 5-8, and 15-17 are cancelled. Claims 1, 4, 9, 10, 12, and 21-29 are under consideration in this action.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9, 10, 12, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (Maclean) (US 2014/0349853; cited in 04/27/2018 IDS), Moggia Publication (2003, Washington Tree Fruit Postharvest Conference, Moggia et al.; of record), and The Spray Classifications and Droplet Characteristics Publication (2010, Curtis Dyna-Fog® Ltd.; of record).
Applicant claims a method of co-treating plants or plant parts comprising:
placing the plants or plant parts in an enclosed space, wherein the plants or plant parts comprise fruit,
administering co-treatment comprising a pesticide and 1-MCP to the plants or plant parts within the enclosed space, wherein the enclosed space is not ventilated, and
inhibiting plant pathogens and ethylene action of the plants or plant parts,
wherein the pesticide is administered as a fog comprising a plurality of microparticles, wherein the fog is administered via a fogging device wherein the fogging device is located inside the enclosed space, and
wherein the 1-MCP is administered to the enclosed space as a gaseous composition.

Maclean teaches a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant, or plant part with an effective amount of the volatile antimicrobial compound in gaseous form (page 35, claim 1, page 36, claims 10 & 11). Maclean teaches the method of claim 1, further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form (page 35, claim 3). Maclean teaches the cyclopropene compound is 1-methylcyclopropene (1-MCP) (page 36, claims 12 & 13). Maclean teaches when the contacting comprises applying the volatile antimicrobial compound by a gas treatment, the treatment is selected from release from a mist or fog applied into a container (page 36, claim 8, claim 18). Maclean et al. teach the contacting comprises applying the volatile antimicrobial compound by ways selected from the group consisting of spray, mist, and thermal or non-thermal fogging. Maclean teaches comparison of the ability of Compound A when actively volatilized by different mechanisms, an in vivo assay using strawberry is performed. Eight strawberries are placed in a clamshell with stem end facing downwards. The clamshell is placed in a SnapWare airtight container and closed with the lids. Compound A is dissolved in acetone and volatilized through a sealable 1/2 inch side port by an ES-100-H SmartFog system (Reno, Nev.) (page 30, paragraph 215).
Maclean teaches the use of a volatile antimicrobial compound against pathogens affecting plants or plant parts. The volatile antimicrobial compounds provided include certain oxaborole compounds, for example benzoxaboroles. Also combinations with a volatile plant growth regulator, for example 1-methylcyclopropene, are disclosed (Abstract). Maclean teaches in Example 30 the evaluation of a combination treatment of Compound A 
    PNG
    media_image2.png
    102
    201
    media_image2.png
    Greyscale
with 1-methylcyclopropene (1-MCP), an in vivo experiment is performed on tomato. Each tomato fruit is wounded three times and inoculated with Alternaria alternata and then placed in a 117 L Rubbermaid storage box (Cat #2244) with two small fans placed in opposite ends of the container. A 1000 ppb v/v 1-MCP treatment is applied (AgroFresh, Springhouse, Pa.) for 24 hours (plant growth regulator, 1-MCP, administered to the enclosed space as a gaseous composition). After completion of the 1-MCP treatment, the tomatoes are removed and placed in a 10.8-cup SnapWare airtight container. Compound A powder (pesticide, benzoxaborole) is applied in a dose dependent manner to achieve a final headspace concentration of 2 or 0.4 mg/L with a sublimation device with the end of the tube penetrating through a 1/2 inch side port in the container that is sealed immediately after the application (placing plant, fruit, in an enclosed space, administering a co-treatment comprising a pesticide and a plant growth regulator, concurrently). The tomatoes are incubated for three days at 21° C, then evaluated for an additional three days at 21° C for disease incidence and severity. Results listed in Table 29 show good activity against Alternaria alternata infection of tomato (page 32, paragraph 227).

    PNG
    media_image3.png
    174
    303
    media_image3.png
    Greyscale
(page 33, Table 29).
Maclean teaches in post-harvest treatment includes in-box treatment, treatment during transportation, and treatment during storage and/or throughout the distribution network (pages 2-3, paragraph 20; page 4; paragraph 43; page 5, paragraph 53; page 36, claim 14)

Maclean does not appear to specifically disclose the claim limitation of inhibiting plant pathogens and ethylene action of the plant or plant parts, examples wherein the pesticide is administered to the enclosed space as a fog when co-administered with the plant growth regulator, the fog comprises a plurality of microparticles, the fog is administered via a fogging device wherein the fogging device is located inside the enclosed space, the microparticles have a size of about 2 microns or less, the microparticles have a size of 1 micron or less, the microparticles have a size about 3 microns or less or the pesticide and the plant growth regulator are administered to the plants or plant parts in the enclosed space simultaneously or such that some portion of the pesticide administration and the 1-MCP administration times overlap.  Moggia Publication and The Spray Classifications and Droplet Characteristics Publication are relied upon for these disclosures. 

Moggia teaches the use of thermofogging, a process that converts a liquid chemical into a fine mist, DPA and fungicides could be directly applied to the fruit into the cold storage facility. This would allow a uniform distribution of the product, as well as the use of very small amounts of chemicals, and the possibility of several applications during the storage period (page 1, Introduction, Paragraph 4). Moggia teaches during the 2002/2003 season thermofogging was tested either as an initial treatment or as a reapplication. These trials involved a higher amount of fruits; thermofogging was applied using a Xeda fogger (Figure 1) placed inside cold trucks and also in commercial CA chambers. Before applying the thermofogging, top bins were covered with a sheet of plastic to avoid condensation on the roof of the cold store that might drip onto the fruit (page 2, 2002/2003 season, paragraphs 1 and 2). Moggia teaches the thermofogging treatment of pyrimethanil (Xedathane A) and imazalil (Xedazil A) was performed by using a Xeda fogger inside a refrigerated truck, in the same way as described previously for DPA treatments (page 7, 2002/2003 Season, Paragraph 1).
The Spray Classifications and Droplet Characteristics Publication teaches fog generally have droplet size of 0.5 to 10 microns from Thermal Fog/Smoke. The Spray Classifications and Droplet Characteristics Publication teaches thermal foggers produce droplets that are virtually fully uniform in size and can be as small as 0.5 micron in diameter (slide 2). The tiny droplets shroud all objects and penetrate deeply. They distribute evenly throughout an enclosed area (slide 10). The Spray Classifications and Droplet Characteristics Publication teaches a benefit of thermal fogging is its ability to atomize more insecticide with much less energy input than air blast ULV-delivery methods. The technique produces a very uniform droplet spectrum of very small droplets. The small droplets do not settle quickly and may penetrate foliage better than the larger cold aerosol droplets (slide 11).

It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Maclean and use the co-treating of plants or plant parts to inhibit plant pathogens and ethylene action of the plants or plant parts. Maclean teaches placing tomato fruit in an enclosed space and treating with gaseous 1-MCP and then treating with benzoxaborole compound A within the enclosed space. Maclean teaches that the combination of treatments show good activity against Alternaria alternata. 1-MCP is a known ethylene inhibitor in the agricultural art. As such, following the prior art teaching that if the same co-treatment of a pesticide, benzoxaborole compound and a plant growth regulator, 1-MCP, to tomato fruit, is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., inhibition of plant pathogens and ethylene action of the plants or plant parts, without evidence to the contrary.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Maclean with the Moggia Publication and the Spray Classifications and Droplet Characteristics Publication and administer the pesticide to the enclosed space as a fog comprising a plurality of microparticles. Maclean teaches a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant, or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean teaches the method further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene. One of ordinary skill in the art would have been motivated to administer the benzoxaborole to the enclosed space as a fog because Maclean specifically teach the treatment is released from a mist or fog applied into a container. Maclean also provides examples of applying the benzoxaborole compound in an enclosed space in the form of a fog. As such, based on the specific teaching, it would have been obvious to one of ordinary skill in the art to administer the pesticide in an enclosed space as a fog. In addition, based on the teachings of the prior art, sprays from fog from commercial foggers manufactured by Curtis Dyna-Fog Ltd., a fog from a thermal fog, has droplet sizes of 0.5-10 microns. As such, since the prior art teaches that thermal fogging produces a very uniform droplet spectrum of very small droplets, it would have been obvious to one of ordinary skill in the art that droplets within this range would consists of a plurality of microparticles, without evidence to the contrary. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Maclean et al., the Moggia Publication and the Spray Classifications and Droplet Characteristics Publication and administer the fog via a fogging device wherein the fogging device is located inside the enclosed space. Maclean teaches a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant, or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean teaches the method of claim 1, further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene (1-MCP). Maclean teaches when the contacting comprises applying the volatile antimicrobial compound by a gas treatment, the treatment is selected from release from a mist or fog applied into a container. Maclean further teach in post-harvest treatment includes in-box treatment, treatment during transportation, and treatment during storage and/or throughout the distribution network. It would have been obvious to one of ordinary skill in the art to use known techniques, such as the method taught by the Moggia Publication of applying fungicides to fruit in containers, i.e., containers during transportation and during storage. The Moggia Publication teaches that thermofogging was tested either as an initial treatment or as a reapplication. These trials involved a higher amount of fruits; thermofogging was applied using a Xeda fogger (Figure 1) placed inside cold trucks and also in commercial CA chambers. Therefore, based on this teaching if the treatment happens during transportation or commercial storage containers, it would have been obvious to one of ordinary skill in the art that the thermofogging device would have to be located inside the enclosed space, without evidence to the contrary. 
Regarding claims 9 and 29, one of ordinary skill in the art would have been motivated to administer the pesticide and the plant growth regulator in the enclosed space simultaneously or in the enclosed space such that some portion of the pesticide administration and the 1-MCP administration times overlap, as a matter of routine experimentation and optimization. Maclean teaches a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean teaches the method further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene. Maclean teaches that those skilled in the art would understand certain variations can exist based on the disclosure provided. Therefore, one of ordinary skill in the art would have been motivated to use techniques of administration known in the agricultural art, including application of the pesticide and the plant growth regulator simultaneously or an overlap. The skilled artisan would have been motivated to apply the pesticide and plant growth regulator simultaneously with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Maclean, Moggia, and the Spray Classifications and Droplet Characteristics Publication and know that the fog will comprise a plurality of microparticles that have a size of 1 micron or less, 2 microns or less, or 3 microns or less, as claimed in claims 21, 22 and 27, respectively. Maclean teaches a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean teaches the method further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene. One of ordinary skill in the art would have been motivated to administer the benzoxaborole to the enclosed space as a fog because Maclean specifically teaches the treatment is released from a mist or fog applied into a container and provides examples of the application in an enclosed space with a fogger. It would have been obvious to one of ordinary skill in the art that the fog would contain a plurality of microparticles that have a size of 1 micron or less or 2 microns or less or 3 microns or less because it is known from the prior art that the application of a composition through a fogger is in the form of particles that have a size of 1 micron or less, 2 microns or less or 3 microns or less. The Spray Classifications and Droplet Characteristics Publication teaches thermal foggers produce droplets that are virtually fully uniform in size and can be as small as 0.5 micron in diameter. The tiny droplets shroud all objects and penetrate deeply and they distribute evenly throughout an enclosed area.  Since the prior art teaches that thermal fogging produces a very uniform droplet spectrum of very small droplets, as small as 0.5 micron in diameter, it would have been obvious to one of ordinary skill in the art that droplets of 1 micron or less, 2 microns or less or 3 microns or less are formed in the fog, without evidence to the contrary. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that Moggia’s fogging machine would result in atmospheric air being pumped into the storage room, which is in direct contrast to the claimed invention, which specifies that the co-treatment is administered within an enclosed space that is not ventilated and that the pesticide is administered as a fog via a fogging device located inside the enclosed space. Applicant argues that the use of a Xeda Fogger according to the teachings of Moggia would not be capable of this process as it relies on putting atmospheric air into the room and taking a corresponding amount of air out of the room.
Applicant argues that the instant claim 1 specifies that only the pesticide is administered as a fog via fogging device, and thus the 1-MCP is an active ingredient present in the air of the storage room and is not place into the storage room via a fogging device. Applicant argues that as a result, if the teachings of Moggia were followed, air removed from the storage room (e.g., to offset the air pumped into the storage room via a fogging device of the prior art) would also undesirably remove 1-MCP active ingredient from the storage room.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Applicant’s cited portion of the application (pg.6 of Remarks) notes that prior art methods of applying fogging pesticides by locating the fogging device outside an enclosed space of sealable chamber to plant crops located inside the enclosed space or chamber. However, as discussed above, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Maclean et al., the Moggia Publication and the Spray Classifications and Droplet Characteristics Publication and administer the fog via a fogging device wherein the fogging device is located inside the enclosed space. 
Maclean teaches a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant, or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean teaches the method of claim 1, further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene (1-MCP). Maclean teaches when the contacting comprises applying the volatile antimicrobial compound by a gas treatment, the treatment is selected from release from a mist or fog applied into a container. Maclean further teach in post-harvest treatment includes in-box treatment, treatment during transportation, and treatment during storage and/or throughout the distribution network. It would have been obvious to one of ordinary skill in the art to use known techniques, such as the method taught by the Moggia Publication of applying fungicides to fruit in containers, i.e., containers during transportation and during storage. The Moggia Publication teaches that thermofogging was tested either as an initial treatment or as a reapplication. These trials involved a higher amount of fruits; thermofogging was applied using a Xeda fogger (Figure 1) placed inside cold trucks and also in commercial CA chambers. Therefore, based on this teaching if the treatment happens during transportation or commercial storage containers, it would have been obvious to one of ordinary skill in the art that the thermofogging device would have to be located inside the enclosed space, without evidence to the contrary. 

Claims 1, 4, 10, 21-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar Publication (2015, Acta Hort., Sugar et al; of record.) and The Spray Classifications and Droplet Characteristics Publication (2010, Curtis Dyna-Fog® Ltd.; of record). 
Applicant’s claims are set forth above and incorporated herein.

Sugar teaches ‘Bosc’ pear fruit were harvested from each of four replicate trees in the orchard and wounded win three locations per fruit (page 562, Postharvest Thermofog Treatments, paragraph 1). Sugar teaches in 2012, the treatments included (4) 1-MCP 100 nl L-1 followed by thermofog-applied fludioxanil followed by CA; and (5) 1-MCP nl L-1 followed by thermofog fludioxonil followed by CA (page 562, Postharvest Thermofog Treatments, paragraph 2). All treatments were applied to sealed rooms filled with commercial pears in bins, and room temperatures were maintained at approximately -1°C. After four months, the rooms were opened and experimental fruit were removed for decay evaluation (page 562, Postharvest Thermofog Treatments, paragraph 3).
Sugar teaches following treatments in 2013, decay caused by Botrytis cinerea was reduced by CA storage as compared to RA storage, and further reduced by thermofog application of fludioxanil followed by CA storage. Decay control was further improved by 1-MCP treatment at 100 or 200 nl L-1 followed by thermofog application of fludioxonil followed by CA storage (page 563, Postharvest Thermofog Treatments, paragraph 2). 

Sugar does not specifically disclose the claim limitation of inhibiting plant pathogens and ethylene action of the plant or plant parts, the fog comprises a plurality of microparticles, the microparticles have a size of about 1 micron or less, 2 microns or less or 3 microns or less.  Spray Classifications and Droplet Characteristics is relied upon for this disclosure. The teachings of Spray Classifications and Droplet Characteristics are set forth above and incorporated herein.

It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Sugar and use the co-treating of plants or plant parts to inhibit ethylene action of the plants or plant parts. Sugar teaches ‘Bosc’ pear fruit were harvested from each of four replicate trees in the orchard and wounded win three locations per fruit. Sugar further teach in 2012, the treatments included (4) 1-MCP 100 nl L-1 followed by thermofog-applied fludioxonil followed by CA; and (5) 1-MCP nl L-1 followed by thermofog fludioxonil followed by CA. All treatments were applied to sealed rooms filled with commercial pears in bins, and room temperatures were maintained at approximately -1°C. As such, following the prior art teaching that if the same co-treatment of a pesticide, fludioxanil and 1-MCP, applied to pears in an enclosed space that is not ventilated, is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., inhibition of ethylene action of the plants or plant parts, without evidence to the contrary. In addition, 1-MCP is a known ethylene inhibitor. As such, it would have been obvious to one of ordinary skill in the art that the application of fludioxanil and 1-MCP will inhibit plant pathogens and ethylene action of the plants or plant parts.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Sugar and The Spray Classifications and Droplet Characteristics Publication and know that the pesticide is administered as a fog comprising a plurality of microparticles. Sugar teaches treatments (3), (4), and (5) comprise application of 1-MCP followed by thermofog-applied fludioxonil. It would have been obvious to one of ordinary skill in the art that when the fludioxonil is thermofog-applied that fludioxonil would have been applied as a fog and that the fog contained microparticles of fludioxonil during the application process. In addition, based on the teachings of the prior art, sprays from fog from commercial foggers manufactured by Curtis Dyna-Fog Ltd., a fog from a thermal fog, has droplet sizes of 0.5-10 microns. As such, since the prior art teaches that thermal fogging produces a very uniform droplet spectrum of very small droplets, it would have been obvious to one of ordinary skill in the art that droplets within this range would consists of a plurality of microparticles, without evidence to the contrary. 
Regarding the claim limitation, wherein the fog is administered via a fogging device wherein the fogging device is located inside the enclosed space, one of ordinary skill in the art would have been motivated to locate the fogging device inside the enclosed space as a matter of experimentation and optimization. Sugar teaches all treatments were applied in sealed rooms filled with commercial pears in bins, and room temperatures were maintained at approximately -1°C. It would have been obvious to one of ordinary skill in the art to place the fogger inside the sealed room as a matter of optimization to ensure the best application of the fludioxonil to the pears. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Sugar and The Spray Classifications and Droplet Characteristics Publication and know that the fog will comprise a plurality of microparticles that have a size of about 1 micron or less, about 2 microns or less, or about 3 microns or less as claimed in claims 21, 22, and 27, respectively. Sugar teaches treatments (3), (4), and (5) comprise application of 1-MCP followed by thermofog-applied fludioxonil. It would have been obvious to one of ordinary skill in the art that when the fludioxonil is thermofog-applied that fludioxonil would have been applied as a fog and that the fog contained microparticles of fludioxonil during the application process. Based on the teachings of the prior art, sprays from fog from commercial foggers manufactured by Curtis Dyna-Fog Ltd., a fog from a thermal fog has droplet sizes of 0.5-10 microns. The Spray Classifications and Droplet Characteristics Publication teaches thermal foggers produce droplets that are virtually fully uniform in size and can be as small as 0.5 micron in diameter. The tiny droplets shroud all objects and penetrate deeply and they distribute evenly throughout an enclosed area.  As such, since the prior art teaches that thermal fogging produces a very uniform droplet spectrum of very small droplets, as small as 0.5 micron in diameter, it would have been obvious to one of ordinary skill in the art that droplets are 1 micron or less or 2 microns or less are formed, without evidence to the contrary. 
Regarding the instant claim 25, wherein the method does not comprise use of a fan in the enclosed space, Sugar et al. teach all treatments were applied in sealed rooms filled with commercial pears in bins, and room temperatures were maintained at approximately -1°C. Sugar does not teach that fans are used in the enclosed space.  Based on this teaching, it would have been obvious to one of ordinary skill in the art that no fan is used in the enclosed space.

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.
(2) Applicant argues that it was standard practice at the time of Sugar to apply thermofogging via fogging machines such as those described in Moggia and other exemplary references around the same time period, and thus, air inside the storage room of Moggia must have been pumped out (e.g., by ventilation) which is in direct contrast to the claimed invention. 

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. Applicant’s cited portion of the application (pg.6 of Remarks) notes that prior art methods of applying fogging pesticides by locating the fogging device outside an enclosed space of sealable chamber to plant crops located inside the enclosed space or chamber. However, as discussed above, in light of the cited prior art teachings, one of ordinary skill in the art would have been motivated to locate the fogging device inside the enclosed space as a matter of experimentation and optimization. Sugar teaches all treatments were applied in sealed rooms filled with commercial pears in bins, and room temperatures were maintained at approximately -1°C. It would have been obvious to one of ordinary skill in the art to place the fogger inside the sealed room as a matter of optimization to ensure the best application of the fludioxonil to the pears. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.

Conclusion
Claims 1, 4, 9, 10, 12, and 21-29 are rejected. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616